Citation Nr: 1218150	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred on February 26, 2008, at Brooksville Regional Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The Veteran reportedly had active duty service from April 1973 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tampa, Florida.  


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses for treatment at the emergency department of Brooksville Regional Hospital on February 26, 2008.

2.  VA payment or reimbursement of the cost of the private medical care provided on February 26, 2008 at Brooksville Regional Hospital was not authorized prior to the Veteran receiving that care.

3.  The treatment at Brooksville Regional Hospital was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

4.  VA medical facilities were feasibly available to furnish the medical services provided at Brooksville Regional Hospital, and an attempt to use VA medical services would not have been unreasonable, unsound, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on February 26, 2008 at Brooksville Regional Hospital have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim by a letter dated "March 17, 2009."  This letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he was not advised of effective date criteria, he is not prejudiced by lack of such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as any grant of entitlement to reimbursement would effectively be limited to the date of the private medical care in question.  Additionally, effective date criteria have no significance unless the claim is allowed, and the decision below does not do so.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Board notes that the letter is dated "March 17, 2009" and does not include a date stamp; however, the letter appears in the claims file subsequent to the Veteran's March 11, 2008 claim and prior to the March 18, 2008 VAMC determination.  The Veterans Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Based on the circumstances noted above and the fact that claims files are built in chronological order, the Board finds the date to be a typo and that the Veteran received VCAA compliant notice prior to the initial adjudication of his claim.  Regardless, the Veteran has not alleged that he was prejudiced in any way by any defect in timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-06 (2009).  

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the February 2008 private treatment records, a March 2008 medical determination by the Chief of Staff, and a summary of a September 2008 chief medical officer (CMO) review.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

B. Legal Criteria, Factual Background, and Analysis

The veteran is seeking payment of or reimbursement for private medical expenses that were incurred when he sought treatment at the emergency room of Brooksville Regional Hospital on February 26, 2008.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  The Veteran has never claimed that he had any prior authorization from VA for medical treatment at Brooksville Regional Hospital, and there is no evidence in the record of such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

VA can reimburse medical expenses incurred at a non-VA facility, without prior authorization, if care was rendered to a veteran for a service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, provided that: care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health and VA or federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The record shows that the Veteran is service-connected for an upper arm condition, rated 20 percent; paralysis of the median nerve, rated 10 percent; ventral hernia, rated 0 percent; gout, rated 40 percent; and inguinal hernia, rated 0 percent.  It is neither alleged nor shown by the record that the care rendered to the Veteran on February 26, 2008 at Brooksville Regional Hospital was for a service-connected disability, or in the alternative, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  Likewise the Veteran did not have a total disability permanent in nature from a service-connected disability.  In light of the foregoing, the Veteran does not meet a threshold requirement of 38 U.S.C.A. § 1728 and reimbursement under that statute is not warranted.

The Veteran may also be eligible for reimbursement under the Veterans Millennium Healthcare and Benefits Act.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement under 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

The VAMC determination and SOC associated with the claims file reflect that the Veteran's claim for reimbursement has been denied on the basis of VA findings that requirements (b) and (c) of 38 C.F.R. § 17.1002 were not met. The Board's focus is therefore directed to these particular regulatory provisions.  Notably, the questions presented in those sections, of whether a medical emergency existed and whether VA facilities were feasibly available, are interrelated.  Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The Court of Appeals for Veterans Claims (Court) has held that both medical and lay evidence may be considered in a prudent layperson's evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

On his February 2009 VA Form 9 the Veteran stated that on the date in question he was vomiting and short of breath and felt that he needed to seek emergency medical treatment.  He noted that the closest VA emergency room was more than 45 miles away, he did not have anyone to drive him, he felt that he would be putting himself and others on the road in an unsafe situation if he drove himself, and that the VA clinic in Brooksville was closed. 

A February 26, 2008 initial assessment form notes that the Veteran presented at 15:51 hours with a chief complaint of cold symptoms.  The case was noted to be "Priority 4, Non-Urgent."  An assessment notes that he complained of a cough for a week prior, wheezing, sinus drainage, and an upset stomach.  His respiration was unlabored and he reported abdominal pain rated 6/10.  

A February 26, 2008 emergency physician record (at 16:30 hours) notes that the Veteran complained of a constant cough and was "seen here last week? URI."  The severity was noted to be moderate.  Current and associated symptoms were noted to be cough, drainage, and wheezing.  Evaluation revealed a distended abdomen.  The physician noted that today that there was no nausea, vomiting, or diarrhea or genitourinary symptoms.  It was noted that the Veteran was recently seen/treated by a doctor last week in the department.  Examination was essentially normal with the exception of mild distention of the abdomen; the Veteran appeared in no acute distress.  The clinical impression was bronchitis and abdominal pain.  

A February 26, 2008 clinical summary notes that at 16:04 hours the Veteran was assigned to a room.  Brief assessment revealed him to be alert and oriented, with unlabored respirations, and with intact vascular status.  On examination the Veteran's abdomen appeared distended with tenderness to palpation.  The Veteran reported that he had vomited 1-3 times a day prior and complained of abdominal pain since yesterday.  The Veteran was discharged at 18:30 hours in stable condition with a pain level of 2/10 in the abdomen.

Based upon review of the record, the Board must conclude that payment or reimbursement for the medical expenses incurred on February 26, 2008 at Brooksville Regional Hospital is not warranted.  The Board finds that the findings of the Chief of Staff and an independent CMO that the situation was not a medical emergency is supported to a large extent by the private emergency room report and associated records. 

The Board acknowledges the Veteran's statements indicating that he was in pain, vomiting, and short of breath when he reported to the emergency room.  He related that due to such symptoms he reasonably believed that not seeking immediate medical attention would have been hazardous to his life or health.  However, the Board finds that his statements are outweighed by the objective medical evidence of record.  The ER report shows that the Veteran was in no acute distress (was a Non-Urgent case) and had complained of vomiting the day prior, but denied vomiting on the day he was evaluated.  Likewise while the clinical records show that the Veteran complained of wheezing, they are silent for shortness of breath described by the Veteran (he was found to have unlabored breathing on two occasions during the approximately 3 hour course of treatment).  His first complaints on initial presentation did not include vomiting or shortness of breath.

Moreover, a CMO reviewed the treatment records and noted that the Veteran's course of treatment and discharge diagnoses of bronchitis and mild abdominal distention with some guarding did not represent emergent conditions.  Overall, the Veteran's assertions of emergent conditions (vomiting and shortness of breath) do not match up with his reports when he presented for care, any of his subsequent reports, or the clinical findings; the conditions treated were routine (i.e., cold symptoms), he was noted to be in no acute distress, and there was no notation in the records suggesting that his case was an emergency (a Non-Urgent case with normal examination other than mild abdomen distention); and the records show that he had been treated a week prior for similar symptoms.  [Notably, his treatment in the ER for similar symptoms a week prior tends to suggest that a return visit for cold symptoms and stomach pain was not a medical emergency].    

The Board finds that that the Veteran's presenting complaints of cold symptoms, a cough for a week prior, wheezing, sinus drainage, and an upset stomach, with abdominal pain rated 6/10 do not represent a medical emergency for which delay of treatment would have been hazardous to life or health.  The reports and clinical findings are contrary to his accounts associated with the claim and significantly reduce the probative value of his statements and reasonable beliefs regarding whether the visit was due to a medically emergent situation.  The Veteran was discharged in stable condition with diagnoses of bronchitis an abdominal pain less than 3 hours after presentation.

In light of the above, the medical evidence of record does not support a finding that a medical emergency existed of such nature that delay would have been hazardous to life or health.  In turn, given that the situation was not a medical emergency; a VA facility was feasibly available for treatment (even taking the Veteran's statements that the VA clinic was closed, the VAMC was 45 miles away).  This finding is also supported by the fact that the Veteran had been previously seen at the private emergency room a week prior for similar symptoms (a questionable upper respiratory infection) and had not followed-up with the VA clinic.

In summary, as there is no indication of a medical emergency on February 26, 2008, the Board finds that the requirements of 38 U.S.C.A. § 1728 for payment or reimbursement for unauthorized medical treatment the Veteran received at Brooks Regional Hospital on that date are not met.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Payment of or reimbursement for the cost of unauthorized medical expenses incurred on February 26, 2008, at Brooksville Regional Medical Center is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


